Title: From John Adams to Mercy Otis Warren, 8 January 1776
From: Adams, John
To: Warren, Mercy Otis


     
      Braintree Jany. 8. 1776
      Dear Madam
     
     Your Friend insists upon my Writing to you, and altho I am conscious it is my Duty, being deeply in Debt for a number of very agreable Favours in the Epistolary Way, yet I doubt whether a sense of this Duty would have overcome, my Inclination to Indolence and Relaxation, with which my own Fire Side always inspires me, if it had not been Stimulated and quickened by her.
     I was charmed with three Characters drawn by a most masterly Pen, which I received at the southward. Copeleys Pencil could not touched off, with more exquisite Finishings, the Faces of those Gentlemen. Whether I ever answered that Letter I know not. But I hope Posterity will see it, if they do I am sure they will admire it. I think I will make a Bargain with you, to draw the Character of every new Personage I have an opportunity of knowing, on Condition you will do the same. My View will be to learn the Art of penetrating into Mens Bosoms, and then the more difficult Art of painting what I shall see there. You Ladies are the most infallible judges of Characters, I think.
     Pray Madam, are you for an American Monarchy or Republic? Monarchy is the genteelest and most fashionable Government, and I dont know why the Ladies ought not to consult Elegance and the Fashion as well in Government as Gowns, Bureaus or Chariots.
     
     For my own Part, I am so tasteless as to prefer a Republic, if We must erect an independent Government in America, which you know is utterly against my Inclination. But a Republic, altho it will infallibly beggar me and my Children, will produce Strength, Hardiness Activity Courage Fortitude and Enterprice; the manly, noble and Sublime Qualities in human Nature, in Abundance.
     A Monarchy would probably, somehow or other make me rich, but it would produce So much Taste and Politeness, So much Elegance in Dress, Furniture, Equipage, So much Musick and Dancing, So much Fencing and Skaiting; So much Cards and Backgammon; so much Horse Racing and Cock fighting; so many Balls and Assemblies, so many Plays and Concerts that the very Imagination of them makes me feel vain, light, frivolous and insignificant.
     It is the Form of Government, which gives the decisive Colour to the Manners of the People, more than any other Thing. Under a well regulated Commonwealth, the People must be wise virtuous and cannot be otherwise. Under a Monarchy they may be as vicious and foolish as they please, nay they cannot but be vicious and foolish. As Politicks therefore is the Science of human Happiness, and human Happiness is clearly best promoted by Virtue, what thorough Politician can hesitate, who has a new Government to build whether to prefer a Commonwealth or a Monarchy? But Madam there is one Difficulty, which I know not how to get over.
     Virtue and Simplicity of Manners, are indispensably necessary in a Republic, among all orders and Degrees of Men. But there is So much Rascallity, so much Venality and Corruption, so much Avarice and Ambition, such a Rage for Profit and Commerce among all Ranks and Degrees of Men even in America, that I sometimes doubt whether there is public Virtue enough to support a Republic. There are two Vices most detestably predominant in every Part of America that I have yet seen, which are as incompatible with the Spirit of a Commonwealth as Light is with Darkness, I mean Servility and Flattery. A genuine Republican can no more fawn and cringe than he can domineer. Shew me the American who can not do all. I know two or Three I think, and very few more.
     However, it is the Part of a great Politician to make the Character of his People; to extinguish among them, the Follies and Vices that he sees, and to create in them the Virtues and Abilities which he sees wanting. I wish I was sure that America has one such Politician, but I fear she has not.
      Letter begun in Gaiety, is likely to have  . . . conclusion while I was writing the last Word  Paragraph; my Attention was called off  and most melodious sounds my Ears  . . . Cannon Mortars and Musquettes.
     A very hot Fire both of Artillery and small Arms has continued for half an Hour, and has been succeded by a luminous Phoenomenon, over Braintree North Common occasioned by Burning Buildings I suppose.
     Whether our People have attacked or defended, been victorious or vanquished, is to me totally uncertain. But in Either Case I rejoice, for a Defeat appears to me preferable to total Inaction.
     May the Supreme Ruler of Events, overrule in our Favour! But if the Event of this Evening is unfortunated I think We ought at all Hazards, and at any Loss to retrieve it tomorrow. I hope the Militia will be ready and our Honour be retrieved by making Boston our own. I shall be in suspense this Night, but very willing to take my Place with my Neighbours tomorrow, and crush the Power of the Enemies or suffer under it.
     I hope Coll. Warren sleeps at Cushings this night and that I shall see him in the Morning. Mean Time I think I shall sleep as soundly as ever. I am, Madam, your most humble servant, and sincere Friend,
     
      
       John Adams
      
     
     
      Mrs. Adams desires to be remembered to Mrs. Warren.
     
    